AP-77,030
                                                                                     COURT OF CRIMINAL APPEALS
                                                                                                      AUSTIN, TEXAS
                SUSAN HAWK                                                        Transmitted 2/17/2015 10:09:32 AM
                CRIMINAL DISTRICT ATTORNEY                                          Accepted 2/17/2015 11:40:15 AM
                                                                                                       ABEL ACOSTA
                DALLAS COUNTY, TEXAS                                                                           CLERK


February 17, 2015

Abel Acosta, Clerk of the Court
Court of Criminal Appeals
P.O. Box 12308                                                                     February 18, 2015
Capitol Station
Austin, Texas 78711

        Re:     Court of Criminal Appeals No. AP-77,030;
                Trial Court Cause No. F12-23749-W;
                Matthew Lee Johnson v. The State of Texas

Dear Mr. Acosta:

       The State is in receipt of this Court’s February 13, 2015 letter. The undersigned attorney
will present oral argument on behalf of the State in the above-mentioned case on March 18,
2015.

                                                                  Sincerely,




                                                                  Christine Womble
                                                                  Assistant District Attorney
                                                                  State Bar No. 24035991
                                                                  Frank Crowley Courts Building
                                                                  133 N. Riverfront Blvd., LB-19
                                                                  Dallas, Texas 75207-4399
                                                                  (214) 653-3625
                                                                  (214) 653-3643 fax


        cc:     John Tatum
                990 South Sherman Street
                Richardson, Texas 75081




Frank Crowley Courts Building, 133 North Riverfront Boulevard, LB-19 Dallas, Texas 75207-4399 (214) 653-3600